DETAILED ACTION
Claims 1-12 are presented for examination.
Claims 1-3, 5-7, and 9-11 have been amended.
This office action is in response to the amendment submitted on 15-MAY-2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 USC § 112 have been fully considered and are persuasive per amendment correcting the indefinite terms. Therefore, the previous rejection of 35 USC § 112 has been overcome. However, the amendment has introduced another rejection under 35 USC § 112. See below for details.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive per the amended portion and the arguments directed towards the amended portion on pgs. 9 and 10 of the Applicant Arguments/Remarks dated 01/07/2021. The rejection of 35 USC § 103 has been withdrawn.

Claim Objections
Claims 1, 3, 5, 7, 9, and 11 are objected to because of the following informalities:
The terms PM(t), PM(t), and PM(t) are interpreted to be the same terms. The terms PE(t) and PE(t) are interpreted to be the same terms. The claims are inconsistent in the notation used for (t). Examiner recommends using a consistent notation throughout the independent and dependent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 9 the efficiency function contains the variables of (v, a). The variables are not specifically defined in the claim. Examiner interprets “v” to be velocity and “a” to be acceleration.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

YAMASHINA et al., U.S. Patent Application Publication 2016/0335377 A1 teaches a method for prediction model for electric cars [0014] and simulating traffic conditions for a location [0049]. Viswanathan et al., “Simulation-assisted exploration of charging infrastructure requirements for electric vehicles in urban environments” [2015] teaches a method for determining the state of charge for a vehicle (Pg. 3 ¶2). Guo et al., “Factor Analysis of the Aggregated Electric Vehicle Load Based on Data Mining” [2012] (hereinafter ‘Guo’) teaches a method for predicting when charging infrastructure will be needed (Pg. 2058 ¶2). HISAI et al., JP-2006014393-A teaches a method for mechanical simulation of a hybrid vehicle [0052]. KIURA et al., JP-2014042383-A teaches a method for determining positional information for charging an electric vehicle [0006]. YANO et al., JP-2014235709-A teaches a method for predicting a route system for the vehicle travel path [0016].

this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation and limitation as set forth in Claims 1, 5, and 9, specifically

The following is a statement of reasons for the indication of allowable subject matter:

the EV model provides load demand of each EV in time domain in terms of the SOC of the battery for a corresponding EV for a corresponding time window among the regular time windows, wherein the SOC is estimated based on the velocity and the acceleration of the corresponding EV for the corresponding time window and the EV model computes a new SOC (t+δ) depending on energy spent over [t, t+δ];
aggregating the computed the load demand, in terms of the SOC, of each EV in time domain and space domain to create a temporal-spatial impact of the load demand by the plurality of EVs on the electric grid for the ROI (306), wherein the EVLD model utilizes a mechanical model to compute a mechanical power (PM(t)) from the velocity and the acceleration of each EV and translating the mechanical power (PM(t)) to an equivalent electrical power (PE(t)) by an efficiency function η (v, a) as PE(t) = PM(t) / η(v, a).

In combination with the remaining features and elements of the claims.


Conclusion
Claims 1-12 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127